Case: 12-11725         Date Filed: 09/04/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11725
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 2:03-cr-14082-DLG-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                versus

AARON LEROY GRIMES,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 4, 2012)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-11725     Date Filed: 09/04/2012   Page: 2 of 4

      On April 16, 2003, the District Court, having accepted Leroy Grimes’s plea

of guilty to possession with intent to distribute five grams or more of crack

cocaine, sentenced Grimes to prison for a term of 188 months. The court

sentenced him pursuant to U.S.S.G. § 4B1.1 as a career offender, since he had at

least two prior felony convictions for a crime of violence or a controlled substance

offense, rather than U.S.S.G. § 2D1.1, the guideline applicable to crack cocaine

offenses.

      On February 21, 2012, Grimes moved the District Court to modify his

sentence pursuant to 18 U.S.C. § 3582(c)(2), arguing that he should receive a

sentence reduction in light of Amendment 750 to the Sentencing Guidelines,

which amended U.S.S.G. § 2D1.1 to reduce the base offense levels applicable to

crack cocaine offenses. The court denied his motion on the ground that

Amendment 750 did not lower Grimes’s Guidelines sentence range because he had

been sentenced under § 4B1.1, not § 2D1.1, the only guideline the Amendment

altered. Grimes now appeals the court’s ruling.

      In United States v. Moore, we held that defendants sentenced as career

offenders under § 4B1.1 were not entitled to § 3582(c)(2) sentence reductions

because calculation of their Guidelines sentence ranges did not involve the base

offense levels prescribed by § 2D1.1. 541 F.3d 1323, 1327-28 (11th Cir. 2008).

                                          2
              Case: 12-11725    Date Filed: 09/04/2012   Page: 3 of 4

We noted that a reduction was not permitted where a retroactive amendment

lowered only the defendants’ base offense level rather than the applicable sentence

range. Id. at 1330.

      In Freeman v. United States, the Supreme Court considered whether a

defendant who pled guilty pursuant to a Rule 11(c)(1)(C) agreement containing a

specific sentencing range was eligible for a § 3582(c)(2) sentence reduction. 564

U.S. at __, 131 S. Ct. 2685, 2690 (2011) (plurality opinion). The Court concluded

that when the District Court decided to accept a Rule 11(c)(1)(C) plea based on

the sentencing guidelines, the defendant was eligible to request a sentence

reduction pursuant to § 3582(c)(2) if a retroactive amendment later lowered the

applicable sentencing range. Id. at __, 131 S.Ct. at 2695; see Marks v. United

States, 430 U.S. 188, 193, 97 S. Ct. 990, 993, 51 L. Ed. 2d 260 (1977) (quotation

omitted) (holding that, when a Supreme Court decision lacks a majority opinion,

“the holding of the Court may be viewed as the position taken by those Members

who concurred in the judgments on the narrowest grounds”). Freeman, however,

did not involve a defendant sentenced as a career offender. See Freeman, 564

U.S. at __, 131 S.Ct. at 2691-92.

      In United States v. Lawson, No. 11-15912, manuscript op. (11th Cir. July

13, 2012), we held that Moore remains binding precedent in this Circuit because it

                                         3
              Case: 12-11725     Date Filed: 09/04/2012   Page: 4 of 4

was not overruled by Freeman, as that case did not address defendants whose total

offense level was calculated according to the career offender provision, so

Freeman was not “clearly on point” with Moore. See id. at 6-7 (citing Freeman,

564 U.S. at __, 131 S.Ct. at 2690-2700). Given our Lawson holding, we are

obliged to affirm the District Court’s ruling.

      AFFIRMED.




                                          4